





Exhibit 10.7


LIMITED CONSENT AND
THIRD AMENDMENT TO CREDIT AGREEMENT
THIS LIMITED CONSENT AND THIRD AMENDMENT TO CREDIT AGREEMENT dated as of March
26, 2018 (this “Agreement”) is entered into among KCP&L Greater Missouri
Operations Company, a Delaware corporation (the “Borrower”), the lenders party
hereto and Wells Fargo Bank, National Association, as administrative agent (the
“Administrative Agent”). All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement (defined below).
RECITALS
WHEREAS, the Borrower, the lenders party thereto and the Administrative Agent
entered into that certain Credit Agreement dated as of August 9, 2010 (as
amended by that certain First Amendment to Credit Agreement dated as of December
9, 2011, that certain Second Amendment to Credit Agreement dated as of October
17, 2013 and that certain First Extension and Waiver dated as of December 17,
2014, the “Credit Agreement”);
WHEREAS, the Borrower’s parent company, Great Plains Energy Incorporated, a
Missouri corporation (“Great Plains”), entered into that certain Amended and
Restated Agreement and Plan of Merger dated as of July 9, 2017 (the “Westar
Merger Agreement”), by and among Westar Energy, Inc., a Kansas corporation
(“Westar”), Great Plains, Monarch Energy Holding, Inc., a Missouri corporation
(“Monarch”), and King Energy, Inc., a Kansas corporation (“King”);
WHEREAS, pursuant to the terms of the Westar Merger Agreement, Westar and Great
Plains propose to consummate a series of transactions (the “Westar Merger
Transactions”) pursuant to which (i) Great Plains will merge with and into
Monarch, with Monarch continuing as the surviving corporation, and (ii) Westar
will merge with and into King, with Westar continuing as the surviving
corporation and as a wholly-owned subsidiary of Monarch;
WHEREAS, the consummation of the Westar Merger Transactions would constitute a
Change of Control under the Credit Agreement; and
WHEREAS, the Lenders party hereto have agreed to consent to the consummation of
the Westar Merger Transactions and the other transactions contemplated by the
Westar Merger Agreement on the terms and subject to the conditions set forth in
the Westar Merger Agreement and to amend the Credit Agreement as set forth in
this Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.    Limited Consent. The Lenders hereby offer their limited consent to the
consummation of the Westar Merger Transactions in accordance with the terms of
the Westar Merger Agreement until the earliest of the following (each, a
“Consent Termination Event”): (i) the day




--------------------------------------------------------------------------------




following the “End Date” as defined in the Westar Merger Agreement as of the
Effective Date (after giving effect to any extension permitted under the Westar
Merger Agreement as of the Effective Date); (ii) the date the Westar Merger
Agreement is validly terminated in accordance with its terms; and (iii) the
Westar Merger Agreement is amended or modified or a consent or waiver is
provided thereunder in any case in a manner that is materially adverse to the
interests of the Lenders after the date hereof. Upon the occurrence of any
Consent Termination Event, (x) the limited consent set forth herein shall
automatically terminate and be of no further force or effect, (y) all rights and
remedies with respect to the matters set forth in this Section 1 of the
Administrative Agent and the Lenders under the Credit Agreement and any other
Loan Document shall, without any further action by any person, automatically be
reinstated as if the limited consent set forth in this Section 1 hereof had not
become effective and (z) clause (ii) of the definition of “Change of Control”
(as amended by this Agreement) shall be deleted and given no further force or
effect. This limited consent shall not constitute or be deemed to be a waiver
of, consent to or departure from, any other term or provision in the Credit
Agreement, which shall continue in full force and effect, nor shall this limited
consent constitute a course of dealing among the parties.
2.    Amendments. The Credit Agreement is hereby amended as follows:
(a)    The definition of “Change of Control” in Section 1.1 of the Credit
Agreement is hereby amended in its entirety to read as follows:
“Change of Control” means, (i) prior to the consummation of the Westar Merger,
an event or series of events by which:
(A)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of the Parent or its Subsidiaries, or any Person acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934), directly or indirectly, of thirty-three and one-third
percent (33 1/3%) or more of the “voting equity interests” (meaning for this
purpose the power under ordinary circumstances to vote for the election of
members of the board of directors) of the Parent; or
(B)    during any period of twelve (12) consecutive months (or such lesser
period of time as shall have elapsed since the formation of the Parent), a
majority of the members of the board of directors or other equivalent governing
body of the Parent ceases to be composed of individuals (x) who were members of
that board or equivalent governing body on the first day of such period, (y)
whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (x) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (z) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses (x)
and (y) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body;


2

--------------------------------------------------------------------------------




and (ii) on or after the date of consummation of the Westar Merger, an event or
series of events by which:
(A)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of Ultimate Parent or its Subsidiaries, or any Person acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934), directly or indirectly, of thirty-three and
one-third percent (33 1/3%) or more of the “voting equity interests” (meaning
for this purpose the power under ordinary circumstances to vote for the election
of members of the board of directors) of Ultimate Parent; or
(B)    during any period of twelve (12) consecutive months (or such lesser
period of time as shall have elapsed since the formation of Ultimate Parent),
commencing on the date of consummation of the Westar Merger, a majority of the
members of the board of directors or other equivalent governing body of Ultimate
Parent ceases to be composed of individuals (x) who were members of that board
or equivalent governing body on the first day of such period, (y) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (x) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (z) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (x) and (y)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
(b)    The definition of “Defaulting Lender” in Section 1.1 of the Credit
Agreement is hereby amended by adding “or, (iv) become the subject of a Bail-In
Action;” immediately prior to the last proviso therein.
(c)    The definition of “Eurodollar Base Rate” in Section 1.1 of the Credit
Agreement is hereby amended by adding the following sentence after subparagraph
(b) therein:
“Notwithstanding the foregoing, in each of clauses (a) and (b), if the
Eurodollar Base Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.”
(d)    The definition of “Parent” in Section 1.1 of the Credit Agreement is
hereby amended in its entirety to read as follows:
“Parent” means (i) prior to the consummation of the Westar Merger, Great Plains
Energy Incorporated, a Missouri corporation, and (ii) on and at all times
following the date of consummation of the Westar Merger, Ultimate Parent.
(e)    The following definitions are hereby added to Section 1.1 of the Credit
Agreement in the appropriate alphabetical order:


3

--------------------------------------------------------------------------------




“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
 
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Ultimate Parent” means Monarch Energy Holding, Inc., a Missouri corporation, or
such other name ultimately given to the corporation resulting from the
consummation of the merger of the Parent with and into Monarch Energy Holding,
Inc. under the terms of the Westar Merger Agreement.
“Westar Merger” means the merger of (i) the Parent with and into Monarch Energy
Holding, Inc., a Missouri corporation, and (ii) Westar Energy, Inc., a Kansas
corporation, with and into King Energy, Inc., a Kansas corporation, pursuant to
the Westar Merger Agreement.
“Westar Merger Agreement” means that certain Amended and Restated Agreement and
Plan of Merger dated as of July 9, 2017, by and among Westar Energy, Inc., a
Kansas corporation, the Parent, Monarch Energy Holding, Inc., a Missouri
corporation, and King Energy, Inc., a Kansas corporation.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority


4

--------------------------------------------------------------------------------




from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
(f)    Article X of the Credit Agreement is hereby amended by adding the
following Section 10.15:
Section 10.15.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
3.    Conditions Precedent. The limited consent set forth in Section 1 and the
amendments set forth in Section 2 shall become effective as of the date (the
“Effective Date”) when, and only when, each of the following conditions
precedent shall have been satisfied:
(a)    receipt by the Administrative Agent of counterparts of this Agreement
duly executed by the Borrower, the Administrative Agent and the Required
Lenders; and
(b)    all fees required to be paid to the Administrative Agent on or before the
date hereof shall have been paid.


5

--------------------------------------------------------------------------------




4.    Miscellaneous.
(a)    The Credit Agreement, and the obligations of the Borrower thereunder and
under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms. The Borrower
acknowledges and confirms that as of the date hereof the Borrower’s obligation
to repay the outstanding principal amount of the Loans and reimburse the Issuers
for any drawing on a Letter of Credit is unconditional and not subject to any
offsets, defenses or counterclaims. The Administrative Agent, each Lender party
hereto and the Borrower acknowledge and confirm that by entering into this
Agreement, each party does not waive or release any term or condition of the
Credit Agreement or any of the other Loan Documents or any of their rights or
remedies under such Loan Documents or applicable Law or any of the obligations
of such party thereunder.
(b)    The Borrower hereby represents and warrants to the Administrative Agent
and the Lenders as follows:
(i)    The Borrower has taken all necessary corporate action to authorize the
execution, delivery and performance of this Agreement.
(ii)    This Agreement has been duly executed and delivered by the Borrower and
constitutes the Borrower’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to (A)
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (B) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at law or in equity).
(iii)    No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
the Borrower of this Agreement.
(iv)    The representations and warranties of the Borrower set forth in Article
VI of the Credit Agreement are true and correct as of the date hereof with the
same effect as if made on and as of the date hereof, except to the extent such
representations and warranties expressly relate solely to an earlier date.
(v)    No event has occurred and is continuing which constitutes a Default or an
Unmatured Default.
(c)    This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by telecopy or electronic mail shall be effective
as an original and shall constitute a representation that an executed original
shall be delivered.


6

--------------------------------------------------------------------------------




(d)    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.
(e)    Upon and after the execution of this Agreement by each of the parties
hereto, each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified hereby. This Amendment
shall constitute a Loan Document.
[remainder of page intentionally left blank]


7

--------------------------------------------------------------------------------









Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.
BORROWER:
KCP&L GREATER MISSOURI OPERATIONS COMPANY,
 
a Delaware corporation
 
 
 
By: /s/ Lori A. Wright
 
Name: Lori A. Wright
 
Title: Vice President - Corporate Planning,
Investor Relations and Treasurer
 
 
ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL
 
ASSOCIATION,
 
as Administrative Agent
 
 
 
By: /s/ Frederick W. Price
 
Name: Frederick W. Price
 
Title: Managing Director
 
 
LENDERS:
Bank of America, N.A.,
 
as a Lender
 
 
 
By: /s/ Jerry Wells
 
Name: Jerry Wells
 
Title: Director
 
 
LENDERS:
JPMORGAN CHASE BANK, N.A.,
 
as a Lender
 
 
 
By: /s/ Helen D. Davis
 
Name: Helen D. Davis
 
Title: Executive Director
 
 
LENDERS:
MUFG Union Bank, N.A.,
 
as a Lender
 
 
 
By: /s/ Cherese Joseph
 
Name: Cherese Joseph
 
Title: Vice President
 
 
 
 

KCP&L GREATER MISSOURI OPERATIONS COMPANY
LIMITED CONSENT AND THIRD AMENDMENT TO CREDIT AGREEMENT


8

--------------------------------------------------------------------------------




LENDERS:
Barclays Bank PLC,
 
as a Lender
 
 
 
By: /s/ Jake Lam
 
Name: Jake Lam
 
Title: Assistant Vice President
 
 
LENDERS:
BNP Paribas,
 
as a Lender
 
 
 
By: /s/ Theodore Sheen
 
Name: Theodore Sheen
 
Title: Director
 
 
 
By: /s/ Karima Omar
 
Name: Karima Omar
 
Title: Vice President
 
 
LENDERS:
SunTrust Bank,
 
as a Lender
 
 
 
By: /s/ Yann Pirio
 
Name: Yann Pirio
 
Title: Managing Director
 
 
LENDERS:
MIZUHO BANK, LTD.,
 
as a Lender
 
 
 
By: /s/ Nelson Chang
 
Name: Nelson Chang
 
Title: Authorized Signatory
 
 
LENDERS:
U.S. Bank National Association,
 
as a Lender
 
 
 
By: /s/ Michael E. Temnick
 
Name: Michael E. Temnick
 
Title: Vice President
 
 











KCP&L GREATER MISSOURI OPERATIONS COMPANY
LIMITED CONSENT AND THIRD AMENDMENT TO CREDIT AGREEMENT




--------------------------------------------------------------------------------




LENDERS:
GOLDMAN SACHS BANK USA,
 
as a Lender
 
 
 
By: /s/ Chris Lam
 
Name: Chris Lam
 
Title: Authorized Signatory
 
 
LENDERS:
Keybank National Association
 
as a Lender
 
 
 
By: /s/ Benjamin C Cooper
 
Name: Benjamin C Cooper
 
Title: Vice President
 
 
LENDERS:
THE BANK OF NEW YORK MELLON,
 
as a Lender
 
 
 
By: /s/ Molly C. Homoki
 
Name: Molly C. Homoki
 
Title: Vice President
 
 
LENDERS:
UMB Bank, n.a.,
 
as a Lender
 
 
 
By: /s/ Robert P. Elbert
 
Name: Robert P. Elbert
 
Title: Senior Vice President
 
 
LENDERS:
Commerce Bank,
 
as a Lender
 
 
 
By: /s/ Aaron M. Siders
 
Name: Aaron M. Siders
 
Title: Senior Vice President
 
 
LENDERS:
National Cooperative Services Corporation,
 
as a Lender
 
 
 
By: /s/ Uzma A. Rahman
 
Name: Uzma A. Rahman
 
Title: Assistant Secretary - Treasurer
 
 





KCP&L GREATER MISSOURI OPERATIONS COMPANY
LIMITED CONSENT AND THIRD AMENDMENT TO CREDIT AGREEMENT




